                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

JOHN PAUL BURNETT                                                                   PLAINTIFF


VS.                                                       CIVIL ACTION NO.: 3:19cv175-JMV


DESOTO COUNTY JAIL, LT. CHAD WICKER,
SHERIFF BILL ROSCOE, DESOTO COUNTY,
STATE OF MISSISSIPPI                                                                DEFENDANTS


                                       PROCESS ORDER

       The Court conducted a hearing as outlined in Spears v McCotter, 766 F.2d 79 (5th Cir.

1985) in this case and finds that process should issue for defendants Lt. Chad Wicker, Sheriff

Bill Roscoe, and Desoto County.

       It is ORDERED:

       (1)     The clerk of the court will issue process for Lt. Chad Wicker, Sheriff Bill Roscoe,

and Desoto County along with a copy of this order and the order permitting the plaintiff to proceed

in forma pauperis. The United States Marshal Service will serve process upon the defendants

under 28 U.S.C. § 1915(d), using good faith efforts to identify and locate the proper person and

obtain service by all approved alternative means as provided by F.R.Civ.P. 4 and Miss.R.Civ.P. 4

if service by mail is unsuccessful. If the defendants are located in another state, the Marshal

Service must obtain service by that state’s law governing service of process.

       (2)     A scheduling order will be issued once the defendants have answered; the plaintiff

may not submit any discovery requests until the scheduling order has been entered.

       (3)     In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise
settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this litigation,

and the United States will have a lien against any damages or other moneys until the United States

has been fully reimbursed for those court costs, fees and expenses by payment of them into the

court.

         (4)   The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         (5)   The plaintiff’s failure to keep the court informed of his current address or to comply

with the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),

for failure to prosecute and failure to comply with an order of the court.

         SO ORDERED, this, the 7th day of January, 2020.


                                                /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
